Citation Nr: 0405982	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  02-18 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 10 percent rating for 
residuals of gunshot wounds to the left elbow and left side 
and back, including scars and fracture of the left 11th rib. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


REMAND

The veteran had active service from November 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO rating decision which denied a 
rating in excess of 10 percent for residuals of gunshot 
wounds to the left elbow and left side and back, including 
scars and fracture of the left 11th rib.

At a September 2003 Travel Board hearing, the veteran 
essentially claimed that the gunshot wound residuals involved 
muscle damage, not just scars, and should not just be rated 
under scar criteria.  On VA examination in January 2003, the 
examiner said that the veteran was probably having mild 
symptoms of scar tissue over the left posterior chest area 
when he tensed the skin or muscle on stooping forward.  It is 
unclear whether there is additional damage, such as muscle 
damage, as a result of the gunshot wounds, and if so, what 
muscles are affected.  In the judgment of the Board, as part 
of the duty to assist the veteran with his claim, another 
more thorough VA examination should be provided.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should have the veteran undergo 
a VA examination to determine the current 
severity of his service-connected 
residuals of gunshot wounds to the left 
elbow and left side and back, including 
scars and fracture of the left 11th rib.  
The claims folder should be provided to 
and reviewed by the examiner.  Based on 
review of historical medical records and 
current examination findings, the doctor 
should indicate whether the gunshot wounds 
involve muscle damage.  If muscle injuries 
associated with the wounds are found, the 
doctor should name the involved muscles 
and muscle group numbers, and should 
assess the severity of the muscle 
injuries.  Related wound scars should be 
described, including objective signs of 
pain and tenderness.  The doctor should 
detail all current functional impairment 
from residuals of the gunshot wounds.  

2.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increased rating for residuals of 
gunshot wounds.  If the claim is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


